 In the Mattel' Of INTERNATIONAL HARVESTER COMPANY (WEST PULLMANWORKS)andCHICAGO DIE SINKERS LOCAL 100 OF INTERNATIONALDIE SINKERS CONFERENCE (UNAFFILIATED)-In the Matter Of INTERNATIONAL HARVESTER COMPANY (WEST PULLMANWORKS)andFEDERAL LABOR UNION No. 22605, AFFILIATED WITH THEAMERICAN FEDERATION OF LABOR.Cases Nos. R-2509 and R-20510-Decided May 22, 1941Jurisdiction:motor truck and agricultural equipment manufacturing industry.Investigation and certification of Representatives:existence of question: Com-pany denied requests of rival unions for recognition until such time asBoard determines the exclusive representative of the employees; employeeshired to replace employees who have been inducted into military or navaltraining or service of the United Statesheldeligible to vote; persons in theemploy of the Company for a period of 6 months or lessheldeligible tovote; elections necessary.Units Appropriate for Collective Bargaining:(1) production and maintenanceemployees, excluding salaried employees, supervisory employees on hourly ratesabove the rank of working group leaders, factory clerical employees, officeclericalemployees, identured apprentices, progressive executive students,fireand watch employees (except production and maintenance employeeswho act as volunteer firemen), temporary employees, die sinkers, and diesinkers'apprentices; and (2) die sinkers and die sinkers' apprentices:determination of, presently made, although ordinarily an election wouldbe directed before establishing them as a separate appropriate unit, sinceonly the die sinkers' craft organization desires to appear on the ballotin such election.Mr. Jack G. Evans,for the Board.-Mr. Frank B. Schwarer,of Chicago, Ill., for the Company.Mr. Joseph A. PadwayandMr. Herbert S. Thatcher,ofWashing-ton, D. C., andMr. C. J. Willett,of Chicago, Ill., for Local 22605.Mr. J. G. Heiner,of Euclid, Ohio, for the Die Sinkers.Meyers d Meyers, by Mr. Ben Meyers,of Chicago, Ill., for theF. E. W. O. C.-Mr. LouisCokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn December 16, 1940, and March 8, 1941, respectively; ChicagoDie Sinkers Local 100 of International Die Sinkers Conference.32 N. L. R. B., No. 7.49 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein called the Die Sinkers, and Federal Labor Union No. 22605,affiliated with the American Federation of Labor, herein called Local22605, filed with the Regional Director for the Thirteenth Region(Chicago, Illinois) separate petitions alleging that questions affectingcommerce had arisen concerning the representation of employees attheWest Pullman Works of International Harvester Company, WestPullman, Illinois, herein called the Company, and requesting an in-vestigation and certification of representatives pursuant to Section 9(c) of the National Labor Relations Act, 49 Stat, 449, herein calledtheAct.On April 8, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice, and, acting pursuant toArticle III, Section 10 (c) (2), of said Rules and Regulations, orderedthat the two cases be consolidated.On April 16, 1941, the Regional Director issued a notice of hearingon the consolidated cases, copies of which were duly served upon theCompany, Local 22605, the Die Sinkers, and Farm Equipment Work-ers Organizing Committee, herein called the F. E. W. 0. C., a labororganization claiming to represent employees directly affected by theinvestigation.Pursuant to notice, a hearing was held on April 23,1941, at Chicago, Illinois, and on April 28, 1941, at Davenport, Iowa,before R. N. Denham, the Trial Examiner duly designated by theChief Trial Examiner.The Board, the Company, Local 22605, andthe F. E. W. O. C. were represented by counsel, the Die Sinkers byto be heard, to examine' and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.At theclose of the hearing, counsel for the F. E. W. O. C. moved to con-solidate this proceeding with other proceedings involving the Com-pany which are pending before the Board. The Trial Examinerreserved ruling thereon.The motion is hereby denied.At the closeof the hearing, counsel for the Board moved to conform the pleadingsto the proof adduced at the hearing.The Trial Examiner grantedthe motion.During the course of the hearing, the Trial Examinermade several rulings on other motions and on objections to theadmission of evidence.The Board has reviewed all the rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.Pursuant to notice duly served upon all the parties, a hearing forthe purpose of oral argument was held before the Board on May2, 1941, at Washington, D. C.Local 22605 and the F. E. W. O. C. INTERNATIONAL HARVESTER COMPANY51were represented by counsel and participated in the argument.TheCompany and the Die Sinkers did not appear at the argument.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYInternationalHarvester Company is a New Jersey corporationwith its general offices at Chicago, Illinois.The Company is engagedin the design, manufacture, assembly, repair, sale, and distribution ofmotor trucks, farm tractors, industrial tractors, tillage implements,planting and seeding machines, hoeing machines, and other farmequipment and kindred items and supplies. It operates plantsin the States of Illinois, Wisconsin, Indiana, Ohio, New York, Ten-nessee, and California.This proceeding is concerned solely withitsWest Pullman Works located at West Pullman, Illinois.TheCompany uses large quantities of raw materials in its manufacturingoperations at the West Pullman Works, a very substantial amount ofwhich are shipped to the West Pullman Works from points outsidethe State of Illinois.During 1940 the Company manufactured prod-ucts at its West Pullman Works valued at about $13,000,000, a verysubstantial percentage of which represented shipments made by theCompany to points outside the State of Illinois.The Company em-ploys approximately 2,600 employees at the West Pullman Works.H. THE ORGANIZATIONS INVOLVEDChicago Die Sinkers Local 100 of International Die Sinkers Con-ference is an unaffiliated labor organization.It admits to member-ship employees at theWestPullman Works of the Company.Federal Labor Union No. 22605 is a labor organization affiliatedNvith the American Federation of Labor. It' admits to membershipemployees at theWestPullman Works of the Company. 'Farm Equipment Workers Organizing Committee is a labor organi-zation affiliated with the Congress of Industrial Organizations. Itadmits to membership employees at the West Pullman Works ofthe Company.III.THE QUESTIONS CONCERNINGREPRESENTATIONThe Die Sinkers, Local 22605, and the F. E. W. O. C. have each re-quested the Company to be recognized as exclusive representativeof certain employees at the West Pullman Works.The Company hasdenied all of these requests until such time as the Board determinesthe exclusive representative of the employees.A statement of theRegional Director, introduced in evidence at the hearing, shows that448092-42-vol 32--5 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe' DierSinkers, Local 22605, and the F. E. W. 0. iC. each representa substantial number of, employees in the unit alleged by each .to, beappropr` iate.i'We find that questions affecting commerce have arisen concerningthe representation of employee's of the Company.IV. THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATIONUPON COMMERCE! .!We find that the questions, concerning, representation which havearisen, occurring in connection with the operations of the Companydescribed in Section 'I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the, several States andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITSThe Company, the F. E. W. 0. C., and Local 22605 agreed at 'thehearing that all production and maintenance employees at the WestPullman Works of the Company, excluding salaried employees, super-visory employees' on` hourly rates above the rank of working groupleaders, factory clerical emplbyees, office 'clerical employees, indenturedapprentices, progressive executive students, fire' and watch' employees(except production and maintenance employees who act as, volun-,teer firemen), and temporary employees, constitute a unit appropri-ate for the purposes of collective ba'rgaiiiing.They further stipu-lated that the die sinkers and, die sinkers', apprentices should be in-cluded in such unit unless they,are found by ,the Board to constitutea separate unit.The Die Sinkers urges ,that, all die sinkers and.die. sinkers' ,appren-tices, at, theWest.,PullmanWorks, of. the, Company constitute anappropriate unit.Local 22605 stated that it had no objections toor not, the. ,die sinkers and die sinkers', apprentices ;constitute aseparate,unit was one for. the Board, but that in the event the Boardfound them to constitute a separate appropriate unit it did,,, notdesire to appear on the ballot in an election among such employees.1The Regional Director reportedthat7 employees,whose names appear on the Company'spay roll of March 18,1941, havesigned membership application cards in the Die Sinkers.There are 11 employees on this pay roll who are in the unit alleged to be appropriate bythe Die Sinkers.The Regional Director,further reported that 506 employees;whose'namesappear on the Company'spay roll of March 18,1941—havesigned membership applicationcards in Local22605, and that 423employees listed on this pay roll-have signed member-ship application cards in the F E 11' IO C' There are 2,352 employees on'the March'18,1941, pay, roll whoare in the unit allegedto be,appropriateby, Local22605,and theF E.W.O:C.'; IN2'ERNATIOi4AL HARVESTER COMPANY53The die sinkers work in a separate department of the plant andtheir work is of a highly skilled nature,requiring a 7 to10 years'apprenticeship.On April 11, 1941, the Die Sinkers negotiated awage increase with the Company for the die.sinkers employed at theWest Pullman Works. It appears that all of the die sinkers involvedherein are members ofthe Die Sinkers.Although we would ordi-narily direct a separate election among the die sinkers before estab-lishing them as a_ separate appropriate unit, since only the DieSinkers desires to appearon theballot in such anelection,,we shallWe find that all die sinkers and die sinkers' apprentices at, theWest Pullman Works of the Company, constitute a unit appropriatefor the purposes of collective bargaining and that,said unit willinsure, to employees of the Company the full benefit of :their right-to.self-organization and, to collective bargaining and otherwiseeffectuate the policiesof the Act.We 'find `that all production and maintenance employees at the,West.PullmaiiWorks of the Company,.excluding salaried;employees,supervisory 'employees-on hourly rates above the rank of workinggroup leaders, factory clerical employees,office clerical employees,indentured apprentices,progressive executive students,fire and, watch-employees(except production and, maintenance employees who act),temporary,employees; die,sinkers, and diesinkers', apprentices,constitute a'unit appropriate for the purposesof collective bargaining and that,said unit'will insure to employeesof the i Company the full. benefit of their right to self-organizationand to collective bargaining and otherwise effectuate the policies ofthe Act,.: 1VI. THE DETERMINATION OF REPRESENTATIVESWe find that the questions concerning representation which havearisen.,can,best be resolved by elections by secretballot.TheF. E. . O. C. stated, that in the event the Board directs an election,it desires that the pay roll prior to 'Local 22605,s.1petition datedMarch 8, 1941, be used to determine,eligibility to vote.,Local 22605,the Die Sinkers, and the Company stated that they.desire that thepay roll immediately preceding the date of the elections be used forthis purpose.It appears that the number of employees,employedby the Company is constantly increasing due to an increase in ordersbecause of the national defense program.In accordance with ourusual procedure,we shall direct that the employees eligible to votein the respective elections shall be those in the respective,appropriateunits whose names appear on the Company's pay roll for the periodimmediately preceding the date of our Direction'of, Elections'herein, 54DECISIONSOF NATIONALLABOR RELATIONS BOARDsubject to such limitations and additions as are set forth in theDirection.The F. E. W. 0. C. urges that employees who have been in theemploy of the Company for a period of 6 months or less at the timeof the election should be deemed ineligible to vote. In support ofits contention it states that such employees are temporary.The recorddiscloses that all employees are hired by the Company on a perma-nent basis and receive the same salary as employees who have beenin the employ of the Company for more than 6 months. A repre-sentative of the Company testified that it takes between 3 and 6months for the Company to find out whether a new employee's workwill justify his retention on the pay roll.We find that suchemployees should vote in the elections.The F. E. W. 0. C. contends that employees hired to replace em-ployees who have been inducted into the military or naval trainingor service of the United States should be declared ineligible to voteon the ground that they are temporary employees.Local 22605desires that these employees vote, stating in support of its contentionthat these employees have prospects of being employed for at leastone year.The Company stated that it classifies such employees astemporary so that in the future it will be in a position to complywith the requirements of the Selective Service Act with respect tothe reemployment of the men who are inducted into the active mil-itary service or training of the United States. It appears that theseemployees work under the same conditionsas allother employees ofthe Company and have prospects of at least 1 year's employmentwith the Company.We find that they should vote in the elections.The F. E. W. 0. C. stated that it desires that the election be heldoff the premises of the Company before or after working hours.Local 22605 and the Company urge that the election be held on com-pany property during working hours.We shall leave the issuesthus raised by the conflicting claims of the F. E. W. 0. C. and Local22605 to the determination of the Regional Director after consulta-tion with the parties.The F. E. W. 0. C. requests that no election be held in this case inless than 60 or more than 90 days from the date of the Decisionherein because of the unsettled conditions arising from the effectsof unfair labor practices on the part of the Company which havenot been dissipated 2 and the hiring of many new employees. Inaccordance with our usual practice we shall direct that the electionsin this case be held as soon as possible, but not later than thirty(30) days from the date of the Direction.2On February 8, 1941, the Board issued a Decision and Order finding that the Companyhad committed unfair labor practices within the meaning of the ActThereafter theRegional Director notified the Board that the Company had complied with the Order. INTERNATIONAL HARVESTER COMPANY55The F. E. W. O. C. requests that the election in this case be heldon the same date as the elections in five other cases before the Boardinvolving the Company.-'We shall leave the determination of the(late on which each of the elections shall be held to the discretion ofthe Regional Directors involved subject to the 30-day limitation setout above.However, we hereby direct that none of the ballots inany of the elections be opened and tabulated until after the com-pletion of all the elections.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the repre-sentation of employees at the West Pullman Works of InternationalHarvester Company, West Pullman, Illinois, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.2.All die sinkers and die sinkers' apprentices at the West PullmanWorks of the Company constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.3.All production and maintenance employees at the West PullmanWorks of the Company, excluding salaried employees, supervisoryemployees on hourly rates above the rank of working group leaders,factory clerical employees, office clerical employees, indentured ap-prentices, progressive executive students, fire and 'watch employees(except production and maintenance employees who act as volunteerfiremen), temporary employees, die sinkers and die sinkers' appren-tices, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith International Harvester Company, West Pullman, Illinois, elec-sThese cases involve the McCormickWorks,Rock FallsWorks,East Moline Works,MilwaukeeWorks,and FarmallWorks of the Company 56DECISIONSOF NATIONALLABOR RELATIONS BOARDtions by secret ballot shall be conducted as early as possible, but notlater than thirty(30) ^ days from the date of this Direction, underthe direction and supervision of the Regional Director for the Thir-teenth Region,acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations :1.Among all die sinkers and die sinkers' apprenticesat the WestPullmanWorks of the Company who were employed during thepay-roll period immediately preceding the date of this Direction,including employees who did not work during such pay-roll periodbecause they were ill or on vacation or in the active military serviceor training of the United States, or temporarily laid off, but exclud-ing employees who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by ChicagoDie Sinkers Local 100 of International Die Sinkers Conference forthe purposes of collective bargaining; and2.Among all production and maintenance employees at the WestPullman Works of the Company who were employed during the pay-roll period immediately preceding the date of this Direction, includ-ing employees who did not work during such pay-roll period becausethey were ill or on vacation or in the active military service or train-ing of the United States, or temporarily laid off, but excludingsalaried employees, supervisory employees on hourly rates above therank of working group leaders, factory clerical employees, officeclerical employees, indentured apprentices, progressive executive students, fire and watch employees (except production and maintenanceemployees who act as volunteer firemen), temporary employees, diesinkers, die sinkers' apprentices, and employees who have since, quitor been discharged for cause, to determine whether they desire tobe represented by Federal Labor Union No. 22605, affiliated with theAmerican Federation of Labor, or by Farm Equipment WorkersOrganizing Committee, affiliated with the Congress of IndustrialOrganizations, for the purposes of collective bargaining, or byneither.MR. EDWIN S. SIIIITH, dissenting :I see no justification for setting up, the employees urged by theDie Sinkers in a separate appropriate bargaining unit.They con:stitute employees in one of many departments in an integrated plantand there is no substantial, bargaining history between the. DieSinkers and the Company on behalf of. these employees. I, think thereasons expressed in my dissenting opinion in theAllis-Chalmers 4'Matter of Allis-Chalmers Manufacturing CompanyandInternational Union, UnitedAutomobile Workers of America, Local 248, 4N. L. R. B. 159, 175 INTERNATIONAL HARVESTER COMPANY57and subsequent cases are here applicable.Although the Die Sinkersdid negotiate a wage increase with the Company two weeks beforethe hearing in connection with a strike for the employees it claims,there is no history of bargaining on a craft basis in this case priorto the advent of the industrial union such as led me to hold in theAmerican Hardwarecase 5 that such bargaining justified the holdingof a separate election among the craft employees.On May 7, 1941, the Board affirmed the Regional Director's actionengaged in unfair, labor practices at the West Pullman Works.. Idissented from the Board's action in this respect because I was ofthe opinion that, upon the evidence presented to the Board, a com-plaint should have issued. In an analogous situation; I dissentedfrom the Board's Direction ordering an election; stating thatI believed that no election should be held since the complaint had notbeen issued, tried, and finally disposed of by the Board.However,the special considerations which moved me to dissent in that case arenot here present, and since my view' with respect to the desirabilityof issuing a complaint has been overruled by a majority of theBoard I concur in. the Direction of Election in the instant caseproviding for the conduct of an election within thirty (30) days.6Matter of American Hardware CorporationandUnited Electrical and Radio Workersof America, 4N. L. R. B. 412, 422.6Matter of The Red River Lumber Company,a corporationandLumber and SawmillWorkers Local Union No. 53, International Woodworkers of America,31 N. L. R. B. 10.